  Case: 4:20-cv-00408-SNLJ Doc. #: 3 Filed: 08/04/20 Page: 1 of 2 PageID #: 21



                              UNITED STATES DISTRICT COURT
                              EASTERN DISTRICT OF MISSOURI
                                    EASTERN DIVISION

TYLER JOHNSON,                                     )
                                                   )
               Plaintiff,                          )
                                                   )
       V.                                          )           No. 4:20-cv-00408-SNLJ
                                                   )
MATTHEW CROWELL, et al.,                           )
                                                   )
               Defendants.                         )

                                MEMORANDUM AND ORDER

       This matter comes before the Court on the motion of plaintiff Tyler Johnson for leave to

commence this civil action without prepayment of the required filing fee. (Docket No. 2). Plaintiff

has not, however, submitted a copy of his inmate account statement.

       Pursuant to 28 U.S.C. § 1915(a)(2), "[a] prisoner seeking to bring a civil action ... without

payment of fees ... shall submit a certified copy of the trust fund account statement (or institutional

equivalent) for the prisoner for the 6-month period immediately preceding the filing of the

complaint ... obtained from the appropriate official." Because plaintiff is within the custody of the

Phelps County Jail in Rolla, Missouri, he is a prisoner within the meaning of the statute. See 28

U.S.C. § 1915(h). Therefore, the Court will order plaintiff to submit a copy of his inmate account

statement in order to be granted leave to proceed in forma pauperis. Plaintiff will be given thirty

days to comply with this order. Ifhe fails to comply, this action will be dismissed without prejudice

and without further notice.

       Accordingly,

       IT IS HEREBY ORDERED that plaintiffs motion for leave to proceed in forma pauperis

(Docket No. 2) is HELD IN ABEYANCE.
  Case: 4:20-cv-00408-SNLJ Doc. #: 3 Filed: 08/04/20 Page: 2 of 2 PageID #: 22



       IT IS FURTHER ORDRED that plaintiff shall submit a copy of his inmate account

statement for the six-month period immediately preceding the filing of his complaint within thirty

(30) days of the date of this order.

       IT IS FURTHER ORDERED that if plaintiff fails to submit a copy of his inmate account

statement within thirty (30) days of the date of this order, the Court will dismiss this action without

prejudice and without further notice.

       IT IS FURTHER ORDERED that upon the filing of plaintiff's inmate account statement,

the Court will review his complaint pursuant to 28 U.S.C. § 1915.

        Dated this 4-f ,(1,.. day of   /J- 7 ·   .2020.     N           .kl?£
                                                   STEPHEN N. LIMBAUGH, JR.
                                                   UNITED STATES DISTRICT JUDGE




                                                   2
